COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Lemons ∗
Argued at Richmond, Virginia


JOHN E. CLARK
                                            MEMORANDUM OPINION ∗∗ BY
v.   Record No. 0827-99-2                 JUDGE JAMES W. BENTON, JR.
                                                 JUNE 27, 2000
LINDA J. CLARK


                FROM THE CIRCUIT COURT OF HANOVER COUNTY
                       Richard H. C. Taylor, Judge

          Christopher L. Perkins (L. B. Cann, III;
          LeClair Ryan, on briefs), for appellant.

          Ronald S. Evans (Brenner, Dohnal, Evans &
          Yoffy, P.C., on brief), for appellee.


     John E. Clark appeals the final order granting equitable

distribution of his marital estate and other relief.       He

contends that the trial judge erred by (1) awarding Linda J.

Clark, the wife, eighty-five percent of the marital assets,

(2) failing to classify the parties' furniture and other

household items as either marital or separate property, (3)

classifying an automobile as the wife's separate property, and

(4) finding that the wife was entitled to a judgment against the


     ∗
       Justice Lemons participated in the hearing and decision of
this case prior to his investiture as a Justice of the Supreme
Court of Virginia.
     ∗∗
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
husband for a child support arrearage.    The wife contends on

cross-appeal that the trial judge erred by (1) classifying the

stipulated increase in value of CM&H Lumber Company, Inc. as the

husband's separate property, (2) failing to accept the

commissioner's recommendation that the wife be awarded spousal

support, and (3) failing to accept the commissioner's

recommendation that the wife be awarded attorney's fees and

costs.   We affirm, in part, and reverse, in part, the judgment.

                                 I.

     The husband failed to preserve for appeal several issues.

Rule 5A:18 provides that "[n]o ruling of the trial court . . .

will be considered as a basis for reversal unless the objection

was stated together with the grounds therefor at the time of the

ruling, except for good cause shown or to enable the Court of

Appeals to attain the ends of justice."   As we have repeatedly

ruled, "[t]he purpose of    Rule 5A:18 is to provide the trial

[judge] with the opportunity to remedy any error so that an

appeal is not necessary."    Knight v. Commonwealth,   18 Va. App.

207, 216, 443 S.E.2d 165, 170 (1994); see also Lee v. Lee, 12

Va. App. 512, 514, 404 S.E.2d 736, 737 (1991) (en banc).

     The husband contends the trial judge failed to classify the

parties' furniture and other property.    In his fifth exception

to the Commissioner's Report, the husband objected as follows:

           V. Marital Property Contributions -
           Monetary and Non-Monetary. The Commissioner
           finds on Page 5, Paragraph v, of the Report

                                - 2 -
            that the Wife provided the greater portion
            of the care and maintenance of the marital
            property. However, in the transcripts, the
            evidence clearly shows that not to be true.

This exception clearly does not preserve the husband's objection

to the trial judge's failure to classify the marital property.

It does not address that issue, and no other objection in the

record addresses the issue of classification.

     The husband also contends that the trial judge erred in

classifying a 1994 Chrysler New Yorker automobile as the wife's

separate property.   The record again fails to establish that he

objected.   The husband's second and seventh exceptions to the

commissioner's report read as follows:

            II. Separate Property. We take exception
            with the Commissioner's finding on page 4 of
            said Report that he should pay for her bar
            debt. "This is her separate property and
            debt," according to the findings of the
            Commissioner; therefore, she is responsible
            for said debt.

            VII. Personal Expenditures. We except to
            the fact that the husband purchased personal
            items such as expensive clothing and
            vehicles. It was the standard of living
            which the parties had grown accustomed
            during the marriage to spend on such items;
            therefore, he should not be penalized for
            same.

Nothing in these exceptions, on which the husband relies,

supports his claim that he objected to the trial judge's

determination that the automobile was the wife's separate

property.



                                - 3 -
     The husband further contends that his trial counsel

preserved the objection to both assignments of error when she

signed the Final Order, "Seen and Objected To."   Such an

objection "'does not preserve an issue for appeal unless the

record further reveals that the issue was properly raised for

consideration by the trial court.'"   Konefal v. Konefal, 18 Va.

App. 612, 615, 446 S.E.2d 153, 153 (1994) (citation omitted).

Moreover, the husband did not timely file the transcript of the

hearing at which he argued the exceptions to the commissioner's

report.

     The record, therefore, provides no indication that the

husband raised either of these issues in the trial court.   Upon

our review, we find no reason in the record to invoke the good

cause or ends of justice exceptions to Rule 5A:18.

          "[T]he ends of justice exception is narrow
          and is to be used sparingly. . . ." "[I]t
          is a rare case in which, rather than invoke
          Rule [5A:18], we rely upon the exception and
          consider an assignment of error not
          preserved at trial. . . ." In order to
          avail oneself of the exception, a defendant
          must affirmatively show that a miscarriage
          of justice has occurred, not that a
          miscarriage of justice might have occurred.
          The trial error must be "clear, substantial
          and material."

Redman v. Commonwealth, 25 Va. App. 215, 220-21, 487 S.E.2d 269,

272 (1997) (emphasis in original) (citations omitted).    The

record does not establish that a miscarriage of justice




                              - 4 -
occurred; therefore, Rule 5A:18 bars our consideration of issues

two and three on appeal.

                                 II.

     The husband contends that the trial judge's decision to

award the wife eighty-five percent of the marital assets was

unsupported by the evidence.   In our review, we are guided by

the principle that "[u]nless it appears from the record that the

[trial judge] has abused his discretion, that he has not

considered or has misapplied one of the statutory mandates, or

that the evidence fails to support the findings of fact

underlying his resolution of the conflict in the equities, the

[trial judge's] equitable distribution award will not be

reversed on appeal."   Smoot v. Smoot, 233 Va. 435, 443, 357

S.E.2d 728, 732 (1987).    On appeal, we construe the evidence in

the light most favorable to the wife, the prevailing party

below, granting to that evidence all reasonable inferences

fairly deducible therefrom.    See Donnell v. Donnell, 20 Va. App.

37, 39, 455 S.E.2d 256, 257 (1995).

     The commissioner found that the parties' "monetary

contributions to the well-being of the family were nearly

equal."   The evidence, however, does not support that finding.

     At the beginning of their twenty-six year marriage, the

wife's salary was substantially equal to the husband's.    In the

early 1990's, however, that changed significantly.   In 1998, the

wife earned $26,500, the most she's earned in any year.    The

                                - 5 -
evidence indicated that the husband, on the other hand, earned

$262,100 in 1993, $217,700 in 1994, and $125,000 in 1995.

     Although the wife paid half of the mortgage until 1989,

after that time, the husband paid the entire amount of the

mortgage.   Moreover, the husband paid for all of the furniture

and expensive items, such as window treatments, for each of

their residences.   The husband also paid for all of their

child's clothes, the entire electric bill, and weekend meals in

restaurants.   The wife on the other hand, paid for the less

expensive home decorations, contributed to the telephone and

water bills, and, when their child was young, paid half the

child care bill.

     In finding that the monetary contributions of the parties

were nearly equal, the commissioner focused on the perceived

negative impact the husband's lifestyle had on the family's

well-being.    The commissioner found that the husband spent

excessively on personal items such as clothes and expensive

automobiles.   He also found that, in spite of several years of

earning significant income, the husband did nothing to secure

the family's financial future.    We have clearly held, however,

that "at least until the parties contemplate divorce, each is

free to spend marital funds."     Booth v. Booth, 7 Va. App. 22,

27, 371 S.E.2d 569, 572 (1988).

     In recommending that the husband receive only fifteen

percent of the marital assets, the trial judge focused primarily

                                 - 6 -
on the husband's spendings during the marriage.    It is not

clear, however, "how the [trial judge or the commissioner]

arrived at an award of fifteen percent."     Artis v. Artis, 4 Va.

App. 132, 137, 354 S.E.2d 812, 815 (1987).    Nothing in the

record explains why the trial judge thought it was necessary to

make such a disproportionate division of the assets.    The

commissioner found that the wife contributed more in terms of

non-monetary contributions to the well-being of the family.

Regardless of this finding, however, the respective

contributions of the parties do not justify a finding that the

marital assets should be split eighty-five percent in favor of

the wife and fifteen percent in favor of the husband. Although

"[t]he Virginia General Assembly has not adopted a statutory

presumption of equal distribution," Papuchis v. Papuchis, 2 Va.

App. 130, 132, 341 S.E.2d 829, 830 (1986), the distribution must

be based on a reasoned examination of the evidence.    "[W]hen the

[trial judge] fails to state any basis for reaching a given

conclusion, the appellate court is hindered in its review."

Artis, 4 Va. App. at 137, 354 S.E.2d at 815.

     "Equitable distribution in Virginia, as codified in Code

§ 20-107.3, 'is predicated on the philosophy that marriage

represents an economic partnership requiring that upon

dissolution each partner should receive a fair proportion of the

property accumulated during marriage.'"    Matthews v. Matthews,

26 Va. App. 638, 648, 496 S.E.2d 126, 130 (1998) (quoting Roane

                              - 7 -
v. Roane, 12 Va. App. 989, 994, 407 S.E.2d 698, 701 (1991)).

Our other cases and the record in this case do not indicate that

the husband's spending during the marriage was so severe as to

justify such a disproportionate distribution.   See, e.g., L.C.S.

v. S.A.S., 19 Va. App. 709, 720, 453 S.E.2d 580, 586 (1995)

(where the husband's extraordinarily egregious criminal conduct

did not result in awarding the wife a greater proportion of the

marital assets).

           We will not simply assume, in every
           instance, that the trial court has followed
           this settled law in [ruling as to the
           property of the parties], particularly when
           it appears that one or more factors is
           difficult to reconcile with the award or the
           award is inexplicable based on the facts,
           when we are required to review on appeal an
           issue arising under [Code § 20-107.3]. We
           must be able to determine from the record
           that the trial court has given substantive
           consideration to the evidence as it relates
           to the provisions of this Code section.

Trivett v. Trivett, 7 Va. App. 148, 153, 371 S.E.2d 560, 563

(1988).   We hold that the record fails to support this

disproportionate award in favor of the wife.

                                  III.

     The husband also contends that the trial judge erred in

finding he owed the wife a child support arrearage.   Although

the husband did not preserve the objection for appeal, because

the record contains no evidence that a child support order was

ever entered in this case, the ends of justice require that we

address the issue.   See 5A:18.

                                  - 8 -
     The following colloquy between the trial judge, the wife's

counsel, and the husband's counsel indicates that there appeared

to be a great deal of confusion concerning whether an arrearage

existed and if so, whether it was for spousal or child support.

          [WIFE'S COUNSEL]: Very well, sir, I will.
          But I would ask the court, at the present
          time he's paying no child support. He's
          paying nothing.

          THE COURT: Yes, but he's ordered to pay his
          arrearage on the child support.

          [HUSBAND'S COUNSEL]:    And we'll --

          [WIFE'S COUNSEL]: But the arrearage of
          $23,000 that the court had previously
          ordered?

          [HUSBAND'S COUNSEL]:    Yes.

          [WIFE'S COUNSEL]: I understand that. But
          at the present time, he's paying nothing.
          No child support for the child. He's in her
          primary physical custody. He's paying
          nothing.

          THE COURT: And I rule he doesn't have to
          pay the mortgage.

          [WIFE'S COUNSEL]:   I understand that.

          [HUSBAND'S COUNSEL]: So he needs to start
          paying the child support right now.

          THE COURT:   Yes.

           *      *       *       *      *       *     *

          [WIFE'S COUNSEL]: There is no order
          specifically for child support.

          THE COURT: Well, go back to what he was
          making to when he was having a salary, set
          the child support at that figure and enter
          an order.

                                 - 9 -
     Upon the wife's motion for pendente lite support, the trial

judge ordered on February 6, 1997, that the husband continue to

pay the monthly mortgage payments and pay the wife $300 a week

as temporary spousal support.    Although the commissioner did not

recommend an award of child support, the trial judge granted the

wife a "judgment against the [husband] in the amount of $23,900

as a child support arrearage through February 19, 1999."   The

record does not indicate that the husband was in arrears on the

mortgage payments.    Indeed, the trial judge found "that [the

husband] doesn't owe any arrearage in the mortgage."

     The trial judge offered no support for his finding that a

child support arrearage exists.    Indeed, the wife's counsel,

when asking for child support on February 4, 1999, confirmed

that "[t]here is no order specifically for child support."   As

we earlier stated, "when the [trial judge] fails to state any

basis for reaching a given conclusion, the appellate court is

hindered in its review.   'Aside from obvious defects which may

be revealed when only the end product of deliberation is

announced, the [trial judge] who fails to provide at least some

of the steps in his thought process leaves himself open to the

contention that he did not in fact consider the required

factors.'"   Artis, 4 Va. App. at 137, 354 S.E.2d at 815

(citation omitted).




                                - 10 -
     The husband does not dispute that on February 4, 1999, the

trial judge ruled that he no longer had to pay the mortgage and

on March 18, 1999, ordered that the husband begin paying child

support.   He argues, however, that because he complied with the

pendente lite order concerning the mortgage, the trial judge's

finding of an arrearage is erroneous.    We agree that the record

does not support the finding.

                                 IV.

     On cross-appeal, the wife contends that the trial judge

erred in classifying the stipulated increase in value of CM&H

Lumber Company, Inc., as the husband's separate property.     The

husband received his shares of stock in the company from his

father by gift.   Although the parties stipulated that the

increase in the value of the property was $180,000, "[t]he

increase in value of separate property during the marriage is

separate property, unless marital property or the personal

efforts of either party have contributed to such increases and

then only to the extent of the increases in value attributable

to such contributions."   Code § 20-107.3(A)(1).   To overcome the

presumption that the company was the husband's separate

property, the wife bore the burden of proving that "the personal

efforts [of the husband] have contributed to such increases,

. . . [and] any such personal efforts must be significant and

result in substantial appreciation of the property."   Code

§ 20-107.3(E)(2).   The wife's evidence did not prove that the

                                - 11 -
husband's efforts were significant or that they resulted in a

substantial increase.

     Although the wife testified that the husband worked Monday

through Friday from 5:30 a.m. to 7:30 p.m. and most of the day

on Saturdays, she presented no other evidence concerning his

efforts at the company.   No evidence proved that the husband

increased the company's customer base or expanded the business

in any way.   Moreover, the evidence concerning the value of the

business proved that the increase in the value of the business

from the date of the husband's acquisition to approximately six

years later, on the date of the hearing, was $180,000.   The

commissioner found that the increase in the business averaged

only five percent each year and did not find that to be a

substantial increase.   Thus, the trial judge's finding was not

clearly erroneous or without evidence to support it.

                                V.

     The wife also contends that the trial judge erred in not

accepting the commissioner's recommendation that she be awarded

$1,800 per month in spousal support.   The decision to award

spousal support includes the consideration of the marital

property under the equitable distribution statute.   Code

§ 20-107.1(8) provides that "[i]f the court determines that an

award should be made, it shall, in determining the amount,

consider . . . the provisions made with regard to the marital

property under § 20-107.3."   Rowe v. Rowe, 24 Va. App. 123, 138,

                              - 12 -
480 S.E.2d 760, 767 (1997).   Because we are remanding the

equitable distribution award, the issue of spousal support must

necessarily be remanded for reconsideration.

                                 VI.

     Finally, the wife contends that the trial judge erred in

not accepting the recommendation of the commissioner that she be

awarded $9,783.12 in attorney's fees and costs. "An award of

attorney fees is a matter submitted to the trial [judge's] sound

discretion and is reviewable on appeal only for an abuse of

discretion."    Graves v. Graves, 4 Va. App. 326, 333, 357 S.E.2d

554, 558 (1987).   The trial judge must consider "the

circumstances of the parties," Barnes v. Barnes, 16 Va. App. 98,

106, 428 S.E.2d 294, 300 (1993), and the "equities of the entire

case."    Davis v. Davis, 8 Va. App. 12, 17, 377 S.E.2d 640, 643

(1989).   The record fails to establish that the trial judge

abused his discretion in finding that the husband does not have

the means to give "anything else at this time."

     For these reasons, the judgment is affirmed, in part,

reversed, in part, and remanded.

                                          Affirmed, in part,
                                          reversed, in part,
                                          and remanded.




                               - 13 -